Citation Nr: 1335068	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  13-08 746	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to November 28, 2007, for service connection of coronary artery disease (CAD), claimed as heart disease and congestive heart failure.

2.  Entitlement to a grant for the purpose of purchasing an automobile and adaptive equipment, or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from September 1965 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and October 2010 rating decisions by the North Little Rock, Arkansas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The former denied entitlement to a grant for an automobile and/or adaptive equipment purchase, and the latter granted service connection for CAD, rated 100 percent disabling from November 28, 2007.

The Veteran was scheduled for a hearing before a Veterans Law Judge in September 2013; the request was cancelled in light of the below.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system.


FINDING OF FACT

On September 6, 2013, the Board was notified by the Veteran's daughter, through his representative, that the appellant died in August 2013.


CONCLUSIONS OF LAW

1.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claim for an earlier effective date of service connection for CAD at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claim for a grant for the purpose of purchasing an automobile and adaptive equipment, or adaptive equipment only at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veterans.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal for an effective date prior to November 28, 2007, for service connection of CAD is dismissed.

The appeal for a grant for the purpose of purchasing an automobile and adaptive equipment, or adaptive equipment only is dismissed.




		
A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


